Title: From Thomas Jefferson to Thomas Mann Randolph, 22 November 1802
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Dear Sir
            Washington Nov. 22. 1802.
          
          The family arrived here yesterday morning without any accident, as Martha will probably inform you by her own letter. I inclose you a letter from Genl. Sumpter, lately recieved. I do not think the aspect flattering from his statement, altho’ he supposes no difficulty in an application to the legislature. but we know that applications to legislatures for special dispensations from law are difficult & disagreeable. Dr. Tucker expects daily to recieve an answer from the Govr. of S. Carolina on the same subject, which shall be communicated to you. I think the principal hope is that the question being stirred, the legislature may soon after their meeting be induced to pass a general law with just qualifications of their former one; and that this may be passed before your people get on. I think it probable the Govr. & Genl. Sumpter will both endeavor to get this done by their friends in the legislature.—the event of the elections of this autumn has shewn a very universal growth of republicanism. Accept assurances of my affectionate attachment.
          
            Th: Jefferson
          
        